Title: To Benjamin Franklin from Richard Bache, 10 September 1784
From: Bache, Richard
To: Franklin, Benjamin


				
					Dear & Hond. Sir.
					Philadelphia Septr. 10th. 1784.
				
				In answer to your Favor of the 17th. June by Colonel Harmer, I wrote you under date of the 28th. Ulto. Via L’Orient— This, with a bundle of Newspapers, I commit to the care of Monsieur De Silly, a Gentleman you introduced to me some time ago, and who appears to be a very clever Fellow;— He has seen a good deal of our Country, and now returns to France, with a wish & expectation of obtaining leave to bring his Family over to this Country, as his determination is to settle here, if possible; he desires me to request of you to interest yourself in his behalf, in forwarding his plan; and as I apprehend he will be an acquisition to any young Country, I feel myself much interested in his success—
				
				Sailly and the Children are still in the Country, but as the weather begins to grow cool, I mean to move them into Town in a few days; they are well and join in Love & Duty with Dear sir Your ever affectionate Son
				
					
						Rich Bache
					
				
			 
				Addressed: His Excellency / Dr. Benjamin Franklin / Minister Plenipoy: from the United / States of No: America / at / Passy— / Favored by Mr. De Silly.
			